DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are allowed.
	The closest prior art of recorded: 
Trapero Esteban et al. (US 20180253092) teaches a method, system and devices to establish safe mechanisms for controlling aerial navigation of Unmanned Vehicles (for example. unmanned aerial vehicles, UAVs.
Zavesky et al. (US 20180192267) teaches an apparatus may include a processor and a memory coupled with the processor that effectuates operations. The operations may include receiving a request for a communication profile of a geographic area; determining an unmanned vehicle with the specifications to complete the request; providing instructions to the unmanned vehicle, the instructions include an indication of position (e.g., coordinates) within the associated geographic area; in response to the instructions, receive information associated with the indication of position; and determining the communication profile of the geographic area based on the information.
Trapero Esteban and Zavesky do not disclose when the verification result indicates that a verification succeeds, allowing the access of the UAV and sending a first attach response for indicating that access is allowed to the UAV; and when the verification result indicates that the verification fails, rejecting the access of the UAV and sending a second attach response for indicating that access is rejected to the UAV; wherein verifying the identity of the user using the UAV and the device identity of the UAV according to the attach request to obtain the verification result comprises: acquiring an International Mobile Subscriber Identification Number (IMSI) of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641